*843OPINION.
Van Fossan:
The respondent held there was no contract restricting the payment of dividends by petitioner and, hence, that the credit was not allowable under section 26 (c) of the Revenue Act of 1936.
Petitioner makes four contentions:
1. It was legally impossible for petitioner to have paid dividends during 1936 and 1937 because of the corporation law of Delaware, the State of its incorporation;
2. Its accumulated deficit and bad financial position prevented any distributions as a matter of fact;
3. Taxation of petitioner under section 14 violates the spirit and purpose of that statute;
4. Such taxation results in confiscation of petitioner’s property in violation of the Fifth Amendment to the Federal Constitution.
Petitioner’s arguments are all specifically answered by the opinion of the Supreme Court in Helvering v. Northwest Steel Rolling Mills, Inc., 311 U. S. 46, in which case, under comparable facts, the claim for credit was denied.

Decision will be entered for the respondent.